Evans, J.
1. Though it does not appear, either from the transcript of the record or by a recital in the bill of exceptions, that a brief of the evidence had been approved by the court or had been agreed upon by counsel, this court will not^dismiss the bill of exceptions; but it can not pass upon those assignments of error which depend for their determination upon the evidence ; and if all the assignments of error are of this character, the judgment will be affirmed. Fleming v. Roberts, 114 Ga. 634; Heard v. State, 114 Ga. 90.
2. “ Where there is no assignment of error upon a charge of the court save that the court erred in so charging, and the charge states a proposition of law which is in the abstract correct, this court will not consider whether the charge is applicable or appropriate in the case.” Brown v. Latham, 115 Ga. 666.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.